Concurring Opinion by
President Judge Bowman :
I agree with the result reached by the majority in dismissing the instant complaint in assumpsit by which plaintiffs sought to give effect to an arbitration award issued pursuant to the provisions of a collective bargaining agreement. Where an administrative remedy is statutorily prescribed and found to be adequate, neither a court of equity nor a court of law has jurisdiction to entertain this common law action. Lilian v Commonwealth, Pa. , 354 A.2d 250 (1976) ; see Statutory Construction Act of 1972, 1 Pa. C.S. §1504. Noncompliance with an arbitration award is an unfair labor practice under Section 1201 of the Public Employe Relations Act, Act of July 23, 1970, P.L. 563, as amended, 43 P. S. *455§1101.1201; the Pennsylvania Labor Relations Board has exclusive jurisdiction to hear and dispose of unfair labor charges under Section 1801 of said Act, 43 P. S. §1101.1301, and its provisions for judicial review and enforcement amply establish its adequacy. To the extent the majority opinion suggests or infers that in unfair labor practice proceedings before the Labor Board the arbitration award is subject to review, I register my disagreement as I conceive the only issue before the Labor Board in such proceedings is whether the Commonwealth has refused to obey the award. Pennsylvania Labor Relations Board v. Commonwealth, 23 Pa. Commonwealth Ct. 49, 350 A.2d 199 (1976) (dissenting opinion).
Judges Rogers and Blatt join in this concurring opinion.